WWW*WWVWWWMWW, , _ . . ,

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

GEORGE LEE ODEMNS III, )
)
Plaintiff. )
) Case: 1:15-cv-00862 Jury Demand
v. ) Assigned To : Unassigned
) Assign. Date : 6/9/2015
WHITE HOUSE, 61 al., ) Description: Pro Se Gen. Civil (F Deck)
)
Defendants. )
W

The trial court has the discretion to decide whether a complaint is frivolous, and such
ﬁnding is appropriate when the facts alleged are irrational or wholly incredible. Demon v.
Hernandez, 504 US. 25, 33 (1992); see Neitzke v. Williams, 490 US. 319, 325 (1989) (“[A]
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact"). Having reviewed the plaintiffs complaint,
the Court concludes that what factual contentions are identiﬁable are baseless and wholly
incredible. Plaintiff” s allegations that defendants “have been collecting data (sounds, words,
thoughts, dreams) from [him] for ﬁnancial proﬁt without consent . . . with the aide of other
technology (microchips, satellite, audio/visual recorder) . . . and then distributed to US Federal
employees, contractors and international government entities,” Compl. at 1-2, do not comprise
viable legal claims. Furthermore, the allegations of the complaint “constitute the sort of patently

insubstantial claims” that deprive the Court of subject matter jurisdiction. T ooley v. Napolitano,

586 F.3d 1006, 1010 (DC. Cir. 2009).

The Court will grant plaintiff‘s application to proceed in forma pauperis and will dismiss
the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). An Order consistent with this

Memorandum Opinion is issued separately.

DATE:  30/5  l/Sﬁizv  ,

United States District Judge ‘1